EXHIBIT 10.4

Amendment No. 1

            This Amendment No. 1 (this “Amendment”) is made and entered into by
and between ExpressJet Airlines, Inc. (“Maker”) and Continental Airlines, Inc.
(“Holder”) and amends that certain promissory note in the original principal
amount of $552,312,000.00, dated as of March 31, 2001, issued by Maker and
payable to the order of Holder (as amended and restated effective November 5,
2002, the “Note”)olde. The parties desire to amend paragraph five of the Note to
permit them to vary from time to time the manner in which certain prepayments
will be credited under the Note without further amending the Note.

            Maker and Holder agree and do hereby amend paragraph five of the
Note to read in its entirety as follows:

“Maker reserves the right to prepay this Note, in whole or in part, at any time,
without penalty or notice.  All prepayments heretofore or hereafter made shall
be applied in the inverse order of the required payments due under this Note
except as provided below and except as otherwise specifically agreed from time
to time in a writing signed by both parties; provided, however, that any
prepayments under the Note made on or after November 13, 2002 but prior to
January 1, 2003 shall first reduce the amount of the principal payment required
to be made on March 31, 2003 (or the first Business Day thereafter) and shall
thereafter be applied to the principal payment required to be made on June 30,
2003 (or the first Business Day thereafter).  All prepayments made pursuant to
this paragraph after November 5, 2002 (each, a “New Prepayment”) shall be
applied first to principal and then to any remaining accrued and unpaid
interest. If Maker’s payment of a scheduled payment of interest and/or principal
under the Note due after November 5, 2002 would have the projected effect, as
mutually agreed by Holder and Maker (which agreement will not be unreasonably
withheld), of reducing Maker’s cash and cash equivalents balance below eighty
million dollars ($80,000,000) at the time of payment or any time during the two
calendar quarters next following the date of such scheduled payment (the amount
of such deficiency below $80,000,000 being herein called the “Cash Deficiency”),
Maker shall be entitled to reduce the amount of such scheduled payment (but not
the principal balance of or accrued interest on this Note) by an amount up to
the lesser of (i) the amount of such Cash Deficiency or (ii) the aggregate
amount of any New Prepayments (less any amount of a New Prepayment previously
used as a reduction under this sentence). Any such reduction will be first
applied to reduce any interest included in the scheduled payment and the balance
to principal of such scheduled payment. If, as a result of any such reduction,
any interest accrued on this Note as of the scheduled payment date is not paid
in full on such payment date, such accrued interest shall be added to the
principal balance of this Note effective as of such scheduled payment date.”

            This Amendment is dated and shall be effective as of March 27, 2003.

CONTINENTAL AIRLINES, INC.



            

EXPRESSJET AIRLINES, INC.




/s/ Jeffrey J. Misner                         


/s/ Frederick S. Cromer                           

Jeffrey J. Misner
Senior Vice President and Chief Financial Officer

Frederick S. Cromer
Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

 